DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract ends with “Fig. 1” which appears to not be part of the abstract.  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 3, “these” should read --the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “in which” in lines 2 and 3 is unclear and indefinite. It is unclear and indefinite which element is being referred to. Specifically, either the valve or the valve housing. For examination purposes, the limitation will be read as the valve housing.
Regarding claim 1, the limitation “these” is unclear and indefinite. It is unclear and indefinite which of the ports is being claimed. All of the ports? Only some of the ports? For examination purposes, the limitation will be read as “the individual ports”, meaning all of the ports.
Regarding claims 2 and 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the limitation “the regeneration position is provided between the neutral position and the first end position of the control spool” is unclear and indefinite. Claim 1 requires either the regeneration position or the floating position, while claim 3 narrows the claim to only the floating position. 
Regarding claim 5, the limitation “the control spool has two utility port recesses” is unclear and indefinite. It is unclear and indefinite whether the recesses are the same as claimed in claim 2 from which claim 5 depends. For examination purposes the limitation will be read as the same recesses.
Regarding claim 5, the limitation “a utility port recess” is unclear and indefinite. It is unclear and indefinite if this is referring to the two utility port recesses in line 2 or different recesses. For examination purposes, the limitation will be understood as the same recess.
Claim 9 recites the limitation "the recesses" in line 2  There is insufficient antecedent basis for this limitation in the claim.
The terms “smooth” and “precise” in claim 10 are relative terms which render the claim indefinite. The terms “smooth” and “precise” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 11, the limitation “which” in line 1 is unclear and indefinite. It is unclear and indefinite which element is being referred to. Specifically, either the valve or the valve housing. For examination purposes, the limitation will be read as the valve housing.
Regarding claim 11, the limitation “in which” in line 2 is unclear and indefinite. It is unclear and indefinite which element is being referred to. Specifically, either the valve or the valve housing. For examination purposes, the limitation will be read as the valve housing.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 9, and 11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mailleux (EP 0833013).
Regarding claim 1, Mailleux discloses:
A valve (1) having a valve housing (10), the valve housing (10) has at least one pressure supply port (5), a first utility port (40), a second utility port (30) and a return port (11, 12), and a control spool (61-68) is guided in a longitudinally movable manner within the valve housing (10), for controlling the individual ports (5, 11, 12, 30, 40), wherein the fluid connections between the ports (5, 11, 12, 30, 40) are interrupted in a central neutral position (Figure 1) of the control spool (61-68), wherein, when the control spool (61-68) moves from the neutral position (Figure 1) in the direction of a first end position (Figure 4) of the control spool (61-68), the pressure supply port (5) is connected to the first utility port (40) and the second utility port (30) is 
Regarding claim 3, Mailleux discloses:
in the floating position (Figure 5) the first utility port (40) is connected in a fluid-conveying manner to the second utility port (30) via the return port (11, 12), via two circumferential recesses (61, 66) at the control spool (61-68)
Regarding claim 4, Mailleux discloses:
the floating position (Figure 5) is provided between the neutral position (Figure 1) and the second end position (Figure 6) of the control spool 61-68
Regarding claim 6, Mailleux discloses:
in the valve housing (10) a load-sensing line (91, 92) is provided, which is de-pressurized in the neutral position (Figure 1) of the control spool (61-68) via a recess (61) of the control spool (61-68) towards the return port 11
Regarding claim 7, Mailleux discloses:
the load- sensing line (91, 92) is directly connected to one of the utility ports (30, 40), when the control spool (61-68) is out of the neutral position (Figure 1)
Regarding claim 9, Mailleux discloses:
a plurality of recesses (61, 66) of the control spool (61-68) have at least one proportional opening edge having at least one control groove (see Figure 1)
Regarding claim 11, Mailleux discloses:
A valve having a valve housing (10), which has a first utility port (40) and a second utility port (30), and in which a control spool (61-68) is guided in a longitudinally movable manner for controlling the utility ports (30, 40), wherein a fluid connection between the utility ports (30, 40) can be established by moving the control spool (61-68) from a neutral position (Figure 1) in one direction, characterized in that the fluid connection between the utility ports (30, 40) can be interrupted by a further motion of the control spool (61-68) in the same direction (see Figures 1 and 4-6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailleux in view of Gehlhoff et al. (U.S. Patent No. 8,291,925)
Regarding claim 8, Mailleux discloses the invention as essentially claimed, but fails to disclose pressure sensors are connected to the utility ports, which are connected to a control device, which controls the motion of the control spool.
Gehlhoff teaches a valve comprising pressure sensors are connected to the utility ports, which are connected to a control device, which controls the motion of the control spool (see claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mailleux to provide pressure sensors are connected to the utility ports, which are connected to a control device, which controls the motion of the control spool, as taught by Gehlhoff. Doing so would automatically control the valve depending on the pressures in the work port.
Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mailleux in view of Hammond et al. (U.S. Patent No. 4,615,358)
Regarding claim 10, Mailleux discloses the invention as essentially claimed, but fails to disclose an electromechanical actuator is provided for moving the control spool, which permits a positional control of the control spool and a transition between the positions of the control spool.
Hammond teaches a spool valve comprising an electromechanical actuator is provided for moving a control spool, which permits a positional control of the control spool and a transition between positions of the control spool (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mailleux to provide an electromechanical actuator is provided for moving the control spool, which permits a positional control of the control spool and a transition between the positions of the control spool, as taught by Hammond. Doing so would provide accurate control.
Allowable Subject Matter
Claims 2 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753